Citation Nr: 0117875	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  01-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran subsequently perfected this appeal.


REMAND

The veteran contends that he currently has bilateral hearing 
loss which had its onset during service.  The record 
indicates the veteran was assigned to an artillery unit.  
According to the veteran, his hearing loss has increased in 
severity since his discharge from service.

Service medical records indicate that in April 1968, upon 
examination for enlistment, the audiogram auditory threshold 
at 4000 Hertz was 45 bilaterally.  In March 1971, in 
connection with discharge, the audiogram auditory threshold 
at 4000 Hertz was 60 bilaterally.  The veteran's hearing was 
subsequently evaluated three times over a five day period in 
March 1971.  The audiogram auditory threshold at 4000 Hertz 
in his right ear was 60, 50, and 45, respectively.  The left 
ear yielded results at 4000 Hertz of 60, 60, and 55, 
respectively.  Auditory thresholds at 500 Hertz, 1000 Hertz 
and 2000 Hertz were within normal limits.  The veteran was 
evaluated by the ENT clinic in April 1971 and provided a 
history of exposure to a large amount of noise throughout his 
service career.  Upon evaluation, the audiogram auditory 
threshold at 4000 Hertz was 60 bilaterally.  The veteran was 
diagnosed with hypacousis, neuro-sensory, moderate, 
bilateral, secondary to acoustic trauma.  

The Board notes that the veteran initially filed a claim for 
hearing loss in May 1971 but that he failed to report for a 
VA examination and therefore, no further action was taken 
with respect to his claim.

In a September 2000 rating decision, the RO denied the 
veteran's claim and based its decision, in part, on an August 
1986 admission history and physical examination from the 
National Rehabilitation Hospital (NRH) in Washington, D.C.  
However, upon close review, the Board has discovered that 
these records pertain to another person, not the veteran.  
There are several reasons why the Board feels these records 
were misfiled.  For example, the NRH records involve a 
Vietnam veteran who occasionally wears a hearing aid on the 
right side.  According to the DD 214, the veteran in this 
appeal was never in Vietnam.  Additionally, in his February 
2001 substantive appeal, the veteran asserted that he was 
never in Vietnam, that he has never had a physical 
examination at NRH, and that he has never worn a hearing aid.  
The Board also notes several factual discrepancies between 
the records from NRH and other records contained in the 
veteran's claim file, including different dates of birth and 
different information regarding family history.

Because the RO considered these misfiled records in denying 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, it is necessary that this case be 
remanded so that the veteran's claim can be readjudicated 
based only on evidence which pertains to the veteran.  The RO 
should also thoroughly review the file to insure that the 
record does not contain other misfiled documents.

The Board also notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In this regard, the Board notes that the veteran has not 
undergone a VA examination to determine the extent of his 
hearing loss disability, if any.  A January 2000 letter from 
the veteran indicates he was making arrangements for an 
examination at the VAMC in Memphis, Tennessee, but there is 
no indication in the file as to whether this examination took 
place.  Further, there is no indication if the veteran has a 
current hearing loss disability and no opinion as to the 
etiology of any hearing loss.

As discussed above, the veteran contends that his hearing 
loss occurred during service.  The record indicates that the 
veteran served in an artillery unit; however, the record does 
not contain the veteran's service personnel records and 
therefore, there is no additional information regarding the 
types and duration of noise the veteran was exposed to.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The RO should obtain the veteran's 
service personnel records, from the 
National Personnel Records Center or 
other appropriate entity.

2. The veteran should be contacted and 
requested to 
provide the names and addresses of all VA 
health care providers where he has 
received treatment for hearing loss.  
After obtaining this information, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.

3.   Thereafter, the RO should accord the 
veteran an 
examination to ascertain the existence 
and extent of his bilateral hearing loss, 
if any.  The RO should notify the veteran 
of the consequences of failing to report 
for the examination.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to this 
examination.  The examiner should be 
specifically requested to provide an 
opinion as to whether the veteran 
currently has a hearing loss disability.  
If so, the examiner should provide 
opinions as to the approximate date of 
onset of the veteran's hearing loss 
disability and as to whether the 
veteran's hearing loss disability is 
etiologically related to the veteran's 
active service and/or the result of noise 
exposure therein.  If the examiner 
determines the hearing loss disability 
pre-existed service, the examiner should 
provide opinions, to the extent possible, 
as to whether the veteran's hearing loss 
disability was aggravated by the 
veteran's active service and/or the 
result of noise exposure therein.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  Upon completion of the above, the RO 
should 
review the evidence, and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for a 
hearing loss disability is warranted.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




